Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record include CLARK et al. (U.S. 7189269) in view of GUNTHER et al. (USPGPUB 2012/0132183).
CLARK et al. teach a fuel composition that comprises a base fuel, a Fischer-Tropsch derived gas oil and oxygenate.  CLARK et al. teach that the base fuel that is conventional type and may be from 50-95% v/v.  CLARK et al. teach that the oxygenate may comprise from 1 to 18 carbon atoms.  CLARK et al. teach that the oxygenates include ethers such as dialkylethers such as dibutyl ethers.  Dibutyl ether has a molar mass of about 130 g/mol.  CLARK et al. teach that the oxygenates are present at from 0.1 to 30% v/v.  
CLARK et al. teach a Fischer-Tropsch derived gas oil that comprises paraffinic components and that may serve as a diesel.  

Hydrotreated vegetable oil is known in the art such as taught in GUNTHER et al.
However, there is insufficient motivation with enough specificity to substitute the fuel or Fischer-Tropsch derived gas oil taught in CLARK et al. with the hydrotreated vegetable oil taught in GUNTHER et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771